General Comments
The office action mailed Dec. 27, 2021 was an inadvertent error. The amendment submitted Dec. 7, 2021 correctly applied the allowable subject matter in amending claims 1 & 19 in accordance with page 8 of the final rejection mailed Oct. 7, 2021. Consequently, the Dec. 7, 2021 amendment is in condition for allowance.
Allowable Subject Matter
	Claims 1, 5-6, 9-13, 15-16, 18-20, 24, 26 & 27 have been allowed. There is neither motivation nor rationale for why one of ordinary skill in the art would use these Thus one of ordinary skill in the art would not reasonably combine these limitations to render the claimed invention obvious. The cited prior art is silent as to the arrangement of components in relation to the control of size change communication between a parts forming machine and a device for stacking parts having rails and an adjustable receiving head that aligns the parts during stacking. The nonobviousness of the claimed invention is thus in the combination of limitations rather than in any specific limitation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101. The examiner can normally be reached Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY W ADAMS/Primary Examiner, Art Unit 3652